NUMBER 13-08-00578-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  BILLY HOLMES A/K/A BILLY RICHARDS



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Per Curiam Memorandum Opinion (1)


 Relator, Billy Holmes a/k/a Billy Richards, filed a petition for writ of mandamus in the
above cause on October 8, 2008, asking us to direct the trial court to file his pleadings. 
The Court, having examined and fully considered the petition for writ of mandamus, is of
the opinion that relator has not shown himself entitled to the relief sought.  It is the relator's
burden to provide this Court with a sufficient record to establish his right to mandamus
relief.  See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re
Blakeney, 254 S.W.3d 659, 660 (Tex. App.-Texarkana 2008, orig. proceeding).  The
petition generally fails to comply with Texas Rule of Appellate Procedure 52.3 and fails to
include either an appendix or a record.  See generally Tex. R. App. P. 52.3(j)(1), 52.7. 
Accordingly, the petition for writ of mandamus is  DENIED.  See id. 52.8(a). 


								PER CURIAM
 
Memorandum Opinion delivered and
filed this 9th day of October, 2008.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).